Lundberg Stratton, J.,
dissenting.
{¶ 48} Because I would hold that R.C. 709.02(E) excepts from the definition of “owner” all holders of property rights that fall within a right of way, I respectfully dissent. I believe that the majority ignores the history behind the passage of 2001 Am.Sub.S.B. No. 5 and the new definition of “owner” in R.C. 709.02(E), which was intended to remove the very problem that the majority’s interpretation would perpetuate. If the majority’s holding does not accurately define these property rights, I invite the General Assembly to revisit and clarify the meaning of “owner” within R.C. 709.02(E).
{¶ 49} In amending R.C. 709.02, Am.Sub.S.B. No. 5 added “rights-of-way” to the list of holders of property rights that are excluded from the definition of “owner.” See R.C. 709.02(E). The critical question is whether “rights-of-way” means merely the interest that establishes the right of way or whether it means the strip of land dedicated as the right of way. If it means the former, as the majority concludes, then a private person who owns a fee interest that underlies a public roadway is an owner for purposes of annexation, and he or she must consent before that portion of the road may be annexed to a municipality in a type-2 annexation. If it means the latter, then no holder of any property interest within a right of way is defined as an owner, and no consent is required to annex *273that portion of the road. The determination of this issue depends upon the meaning of “owner” as defined in R.C. 709.02(E). I believe that “owner” excludes from its definition all holders of property interests that fall within a right of way.
I. THE LEGISLATIVE INTENT OF R.C. 709.02(E)
{¶ 50} A court’s purpose in construing a statute is to determine the intent of the General Assembly. State ex rel. Choices for South-Western City Schools v. Anthony, 108 Ohio St.3d 1, 2005-Ohio-5362, 840 N.E.2d 582, ¶ 40. In determining intent, a court must first look to the language of the statute in question. Carnes v. Kemp, 104 Ohio St.3d 629, 2004-Ohio-7107, 821 N.E.2d 180, ¶ 16. “In reviewing a statute, a court cannot pick out one sentence and disassociate it from the context, but must look to the four corners of the enactment to determine the intent of the enacting body.” State v. Wilson (1997), 77 Ohio St.3d 334, 336, 673 N.E.2d 1347. Finally, statutory language “should not be construed to be redundant, nor should any words be ignored.” E. Ohio Gas Co. v. Pub. Util. Comm. (1988), 39 Ohio St.3d 295, 299, 530 N.E.2d 875.
{¶ 51} Former R.C. 709.02 essentially defined “owners” as certain entities and persons who were seized of a freehold estate, but excluded persons and certain entities that held easements and persons or entities that became owners for the purpose of affecting the number of owners required to sign the annexation petition.10 Amended R.C. 709.02(E) added the state and political subdivisions as owners (but only if they sign an annexation petition). It also excluded from the definition of “owner” “any railroad, utility, street, and highway rights-of-way held in fee, by easement, or by dedication and acceptance.”11
*274{¶ 52} By adding “rights-of-way” to the exclusion clause, I believe the General Assembly intended to exclude from the definition of “owner” more than just those who hold an interest that creates a right of way. Only the state and political subdivisions acquire rights of way to build public roads. A right of way for a public road is typically acquired through a fee interest or by an easement. See Trotwood Congregation of Jehovah’s Witnesses v. Measel (Feb. 4, 1993), 2d Dist. No. 13471, 1993 WL 26776, at *2. Under amended R.C. 709.02(E), the state and political subdivisions are not owners unless they sign a petition for annexation. Thus, the General Assembly has excluded from the definition of “owner” the governmental ownership interest in all public streets or highways. R.C. 709.02(E). What then does the street and highway rights of way exception mean? I believe that it must mean the land itself, i.e., the strip of land that is devoted to public travel. Any other interpretation would make the exclusion of government entities redundant and render the street and highway rights-of-way exception meaningless. This means that all property interests (including those that underlie a roadway easement) that fall within a street or highway right of way are excluded from the meaning of “freehold estate” as that phrase is used in R.C. 709.02(E). In other words, the holder of a freehold estate of property is not an owner under R.C. 709.02(E) to the extent that the freehold estate is within the boundaries of a street or highway right of way.
II. ROAD SEGMENTATION
{¶ 53} The history surrounding the passage of Am.Sub.S.B. No. 5 clearly indicates that the General Assembly amended R.C. 709.02(E) to exclude from the definition of “owner” all holders of interests within a right of way, primarily to eliminate road segmentation.
{¶ 54} Road segmentation is the unintended and unwanted jurisdictional fragmentation of roads between municipalities and townships resulting in a municipality being responsible for one portion of a road while a township is responsible for another. Road segmentation occurs only where the right of way is held by easement.12 Where property abuts a road held by easement, the owner of that property owns a fee interest to the centerline of the road. Finlaw v. Hunter (1949), 87 Ohio App. 543, 43 O.O. 355, 96 N.E.2d 319, paragraph four of the syllabus. The purpose of owning a fee interest in property subject to a right of way is to ensure access to the property should the state or political subdivision *275vacate the road. See Grabnic v. Doskocil, 11th Dist. No. 2002-P-0116, 2005-Ohio-2887, 2005 WL 1383967.
{¶ 55} In order to avoid having to get consent from often multiple fee owners, annexation petitioners either avoided annexing the roads that bordered their properties or annexed only the portions of the roads that fronted their properties. The unintended result of this practice was jurisdictionally segmented roads having one section within the jurisdiction of a municipality and another section within the jurisdiction of a township. On other .occasions, a road might be split down the middle, with one lane within a municipality and the other within a township. These arbitrary segmentations resulted in conflicts between townships and municipalities regarding road maintenance, emergency services, or traffic-control devices.
{¶ 56} Appellants, the statutory agent of Waterwheel Farm, Inc., and the city of Union, as well as amici the County Commissioners Association of Ohio and the County Engineers Association of Ohio, claim that for years, various entities have lobbied the General Assembly to amend the annexation process to resolve various issues, including the road-segmentation problem. They further allege that the change in the definition of “owner” provides the solution to the segmentation problem. Specifically, they assert that “rights-of-way” in the exclusion clause of R.C. 709.02(E) must mean the land itself, not the right to use the land for roadway purposes, because only this meaning addresses the road-segmentation problem.
{¶ 57} Both the majority and the court of appeals interpret “rights-of-way” to mean the right to use the land for roadway purposes, not the land itself. Under this interpretation, persons who own a fee interest in property subject to a right of way continue to be within the definition of “owners.” This interpretation fails to address the road-segmentation problem.
{¶ 58} Alternatively, defining “rights-of-way” to mean the land itself means that persons who own a fee interest in property subject to a right of way are no longer within the definition of “owners” in R.C. 709.02(E). This interpretation does address the road-segmentation problem because it requires no consent from the private entity or person who owns an underlying fee interest. Thus, petitioners can more easily annex uninterrupted portions of road, thereby avoiding segmentation of the road. Further, this definition of “rights-of-way” is consistent with the language of the statute as read in its entirety.
{¶ 59} The parties appear to agree that the general purpose of Am.Sub.S.B. No. 5 was, in the words of amicus Ohio Township Association, “to enact a comprehensive annexation reform that promoted cooperation, efficiency and orderly groiuth.” (Emphasis added.) Resolving the road-segmentation problem promotes orderly growth.
*276III. OTHER SEGMENTATION ISSUES
{¶ 60} Under a type-2 annexation, county commissioners must refuse an annexation if any of several criteria are not met. R.C. 709.023(F). One of the criteria is that if because of the annexation a road will be divided so as to “create a road maintenance problem,” the municipality “to which annexation is proposed” must agree to “assume the maintenance of that street” or “otherwise correct the problem.”13
{¶ 61} I would find that this criterion is merely an additional tool to resolve road-maintenance issues that arise because of annexation and emphasizes that persons who own a fee interest within a right of way should not be within the definition of “owner” for purposes of annexation. R.C. 709.023(E)(7) does not alter the legal responsibility for the sections of road that are annexed. Further, R.C. 709.023(E)(7) does not address who has responsibility to provide emergency services, traffic control devices, etc.
IV. PROPERTY RIGHTS
{¶ 62} The majority examines the arguments from all the parties as to the meaning of “owner” within R.C. 709.02(E) but finds none to be persuasive. Instead the majority finds that “[e]ven though the excluded landholders have little say over the use of the roadway itself, it cannot be questioned that they own the property underlying the roadway.” Similarly, the appellees argue that excluding the holder of a fee interest in property subject to a right of way from the definition of owner in R.C. 709.02(E) deprives that fee holder of his or her property rights. I disagree.
{¶ 63} Eminent-domain law recognized that the owner of a fee interest in a road might be due compensation for a taking because of additional burdens placed on the right of way. See, e.g., Donough v. Mansfield Tel. Co. (App.1937), 8 O.O. 27, 32 N.E.2d 480. However, this is not an eminent-domain case. Upon annexation, the property owner’s fee interest in the roadway is not taken from the property owner, but the land simply becomes part of a different political subdivision.
{¶ 64} Further, annexation is solely a statutory process. R.C. Chapter 709. The “rights-of-way” exclusion in R.C. 709.02(E) excepts from ownership only the *277fee interest that is within the boundary of a right of way.14 A fee interest that is subject to a right of way for a street or highway has no beneficial use to the fee holder because it is dedicated for use as a public road. See Smedes v. Cincinnati Interterminal Ry. (1906), 16 Ohio Dec. 743, 1906 WL 839. In fact, the fee interest in property subject to a right of way held by easement is virtually indistinguishable with regard to its beneficial use from a right of way held in fee. See Ziegler v. Ohio Water Serv. Co. (1969), 18 Ohio St.2d 101, 103, 47 O.O.2d 244, 247 N.E.2d 728. Thus, despite appellees’ protestations to the contrary, I would find that appellees are not deprived of any property rights.
Moots, Carter & Hogan, Wanda L. Carter, and Christopher E. Hogan, for appellees.
Plank & Brahm, Catherine A. Cunningham, and Richard C. Brahm, for appellant Catherine A. Cunningham, agent for Waterwheel Farm, Inc.
Moore & Associates and Joseph P. Moore, for appellant Denise Winemiller, clerk of Union City Council.
Loveland & Brosius, L.L.C, Donald F. Brosius, and Peter N. Griggs, urging affirmance for amici curiae Ohio Township Association and Coalition of Large Urban Townships.
Frederick A. Vierow, urging reversal for amici curiae County Commissioners Association of Ohio and County Engineers Association of Ohio.
Porter, Wright, Morris & Arthur, L.L.P., Robert A. Meyer Jr., J. Jeffrey McNealey, and L. Brad Hughes; Smith & Hale and Harrison W. Smith Jr.; Vorys, Sater, Seymour & Pease, L.L.P., and Bruce Ingram, urging reversal for amici curiae Ohio Home Builders Association and Building Industries Association of Central Ohio.
*277V. CONCLUSION
{¶ 65} Waterwheel Farm, Inc., seeks to annex its property to the city of Union. In doing so, it included within the property to be annexed certain portions of Jackson Road. Except for the portion of Jackson Road that abutted Waterwheel’s property, the other portions to be annexed were subject to underlying fee interests owned by persons or entities other than the petitioner, Waterwheel. Under R.C. 709.02(E), the persons possessing these underlying fee interests are not owners under R.C. 709.02(E) for purposes of this annexation because the fee interests are within the right of way. Consequently, their consent is not needed for the annexation of the roadway. Accordingly, I would reverse the judgment of the court of appeals. Therefore, I respectfully dissent.
Byron & Byron Co., L.P.A., Barry M. Byron, and Stephen L. Byron; and John Gotherman, urging reversal for amicus curiae Ohio Municipal League.

. Former R.C. 709.02 provided that “ ‘owner’ or ‘owners’ means any adult individual seized of a freehold estate in land who is legally competent and any firm, trustee, or private corporation that is seized of a freehold estate in land; except that individuals, firms, and corporations holding easements are not included within such meanings; and no person, firm, trustee, or private corporation that has become an owner of real estate by a conveyance the primary purpose of which is to affect the number of owners required to sign an annexation petition is included within such meanings.” 137 Ohio Laws, Part II, 3313.


. Amended R.C. 709.02 provides that “ ‘owner’ or ‘owners’ means any adult individual who is legally competent, the state or any political subdivision as defined in section 5713.081 of the Revised Code, and any firm, trustee, or private corporation, any of which is seized of a freehold estate in land; except that easements and any railroad, utility, street, and highway rights-of-way held in fee, by easement, or by dedication and acceptance are not included within those meanings; and no person, firm, trustee, or private corporation, the state, or any political subdivision, that has become an owner of real estate by a conveyance, the primary purpose of which is to affect the number of owners required to sign a petition for annexation, is included within those meanings. For purposes of sections 709.02 to 709.21, 709.38, and 709.39 of the Revised Code, the state or any political subdivision shall not be considered an owner and shall not be included in determining the number of owners needed to sign a petition unless an authorized agent of the state or the political subdivision *274signs the petition. The authorized agent for the state shall be the director of administrative services.”


. When the state or a political subdivision owns in fee the right of way, it owns the entire bundle of rights of ownership within that right of way.


. R.C. 709.023(E)(7) states the condition as follows: “If a street or highway will be divided or segmented by the boundary line between the township and the municipal corporation as to create a road maintenance problem, the municipal corporation to which annexation is proposed has agreed as a condition of the annexation to assume the maintenance of that street or highway or to otherwise correct the problem. As used in this section, ‘street’ or ‘highway’ has the same meaning as in section 4511.01 of the Revised Code.”


. The exclusion clause is not applicable to any property outside the defined boundary of the road’s right of way.